Epperson, C.
A statement of the facts may be found in the opinion, ante, p. 584. Plaintiff’s action is founded entirely upon the alleged surreptitious possession by defendants of the deed in contowersy. In their answer defendants pleaded the delivery of the deed to them. The evidence, hoAvever, discloses that at the time of the execution of the deed the *590defendants were in possession of the land under a lease Avhich expires March 1, 1909. This lease apparently was superseded by a contract of the parties contemporaneous with the execution of the deed. Plaintiff agreed to devise the land in controversy to her son, the defendant Frank G-. Adams, and during plaintiff’s lifetime defendants were to have possession, use and control of the land, for which they were to pay plaintiff fllO annually during her lifetime, and in addition thereto agreed to make certain improvements upon the land. The court decreed “that the title to the said premises be forever quieted in said plaintiff.”
It is now contended upon a motion for a rehearing that the decree of the court which ive affirmed will bar the defendants from asserting whatever right or title they may have under the contract above referred to. We considered that defendants’ right to the land derived from the possession of the deed only was pleaded, tided or determined, and the decree of the court only quiets and confirms the plaintiff’s title as against the deed, which it is adjudged was never delivered. The judgment must not be taken as a bar to whatever rights the defendants have or may have hereafter under the contract of the plaintiff to devise the land to her son, nor under the contract for possession during her lifetime.
With this construction placed upon the decree of the court it is apparent that a rehearing is unnecessary, and we recommend that the defendants’ motion be denied.
By the Court: For the reason given in the foregoing-opinion, defendants’ motion for rehearing is
Overruled.